Montgomery, C. J.
Two cases were instituted by bill in chancery in the circuit court against the present relators, and it is moved to dismiss the proceedings for the want of jurisdiction. The circuit judge overruled the motion, and the defendants now apply for mandamus to compel the vacation of the order refusing to dismiss the cases.
The remedy by mandamus is not the proper remedy. Michigan Mut. Fire-Ins. Co. v. Wayne Circuit Judge, 112 Mich. 270 (70 N. W. 582), and Hitchcock v. Wayne Circuit Judge, 144 Mich. 362 (107 N. W. 1123).
*573The statute (Act No. 310, Pub. Acts 1905) has not modified the rule of these cases, as that statute relates to actions at law.
The application in each case is denied, with costs.
Ostrander, Hooker, Moore, and McAlvay, JJ., concurred.